COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      West Loop Hospitality, LLC, Jetall Companies, Inc., and Ali Choudhri
                          v. Houston Galleria Lodging Associates, LLC, Raymond Management
                          Co., Inc., The Estate of C.J. Raymond, and Barry Perkel

Appellate case number:    01-19-00885-CV

Trial court case number: 2013-63613

Trial court:              55th District Court of Harris County

Date motion filed:        May 4, 2022

Party filing motion:      Appellants/Cross-Appellees

       It is ordered that the motion for rehearing is   DENIED         GRANTED.


Judge’s signature: /s/ April L. Farris
                       Acting Individually      Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Farris.


Date: May 19, 2022